Exhibit 10.6K

TENTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

This Tenth Amendment to Loan and Security Agreement (the “Amendment”), is
entered into as of July 26, 2011, by and between SQUARE 1 BANK (the “Bank”) and
THE ACTIVE NETWORK, INC. (the “Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of October 30, 2008 (as amended from time to time, with related documents,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

Now, therefore, the parties agree as follows:

 

1) The following defined term in Exhibit A to the Agreement is hereby amended
and restated, as follows:

“Revolving Maturity Date” means August 14, 2011.

 

2) Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof. Borrower
ratifies and reaffirms the continuing effectiveness of all agreements entered
into in connection with the Agreement.

 

3) Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this Amendment
(except that, to the extent any representation or warranty expressly relates to
an earlier date, such representation or warranty was true and correct as of such
earlier date).

 

4) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

5) As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

  a) this Amendment, duly executed by Borrower;

 

  b) payment of a $1,000 Facility Fee, which may be debited from any of
Borrower’s accounts;



--------------------------------------------------------------------------------

  c) payment of all Bank Expenses, including Bank’s expenses for the
documentation of this amendment and any related documents, which may be debited
from any of Borrower’s accounts; and

 

  d) such other documents and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

THE ACTIVE NETWORK, INC.   SQUARE 1 BANK By:  

/s/ Scott Mendel

  By:  

/s/ Zack Robbins

Name:  

Scott Mendel

  Name:  

Zack Robbins

Title:  

CFO

  Title:  

AVP

(Signature Page to Tenth Amendment to Loan and Security Agreement)